- BB&T Annual Shareholders Meeting April 28, 2009 Forward - Looking Information This presentation contains certain forward-looking statements with respect to the financial condition, results of operations and businesses of BB&T. These forward-looking statements involve certain risks and uncertainties and are based on the beliefs and assumptions of the management of BB&T, and the information available to management at the time that this presentation was prepared. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following: (1) general economic or business conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit or other services; (2) changes in the interest rate environment may reduce net interest margins and/or the volumes and values of loans made or held as well as the value of other financial assets held; (3) competitive pressures among depository and other financial institutions may increase significantly; (4) legislative or regulatory changes, including changes in accounting standards, may adversely affect the businesses in which BB&T is engaged; (5) local, state or federal taxing authorities may take tax positions that are adverse to BB&T; (6) adverse changes may occur in the securities markets; (7) competitors of BB&T may have greater financial resources and develop products that enable them to compete more successfully than BB&T; (8) costs or difficulties related to the integration of the businesses of BB&T and its merger partners may be greater than expected; (9) expected cost savings associated with completed mergers may not be fully realized or realized within the expected time frames; and (10) deposit attrition, customer loss or revenue loss following completed mergers may be greater than expected. The forward-looking statements included in this presentation have not been examined or compiled by the independent public accountants of BB&T, nor have such accountants applied any procedures thereto. Accordingly, such accountants do not express an opinion or any other form of assurance on them. Non-GAAP Information This presentation contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP) . BB&Ts management uses these non-GAAP measures in their analysis of the Corporations performance. Non-GAAP measures typically adjust GAAP performance measures to exclude the effects of charges, expenses and gains related to the consummation of mergers and acquisitions, and costs related to the integration of merged entities, as well as the amortization of intangibles and purchase accounting mark-to-market adjustments in the case of cash basis performance measures. These non-GAAP measures may also exclude other significant gains, losses or expenses that are unusual in nature and not expected to recur. Since these items and their impact on BB&Ts performance are difficult to predict, management believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of BB&Ts core businesses. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. A reconciliation of these non-GAAP measures to the most directly comparable GAAP measure is included on the Investor Relations section of BB&Ts website ( www.bbt. com/investor ). Comments Regarding Disclosure BB&T Corporation does not provide earnings guidance, but does discuss trends regarding the factors that influence potential future performance in both its quarterly earnings release and its quarterly earnings conference call. Subsequent to the discussion of such information in any quarterly earnings release, BB&T undertakes no responsibility to update that information should facts and circumstances change. This presentation repeats information that has been previously disclosed. It should not be interpreted as providing new information, nor as confirming or updating previous disclosures. BB&T is   A value-driven highly profitable growth organization. During the 90s and the first part of this decade, our growth came largely from mergers as the economics of combinations were compelling. Recently, our focus has been more on organic growth.  Our over-arching purpose is to achieve our vision and mission, consistent with our values with the ultimate goal of maximizing shareholder returns.  Our fundamental strategy is to deliver the best value proposition in our markets. Recognizing value is function of quality to price, our focus is on creating high quality resulting in the perfect client experience. 5 Primary Market Segments 50% Retail / 50% Commercial  Small Business  Wealth Mgt / Private Banking  Commercial Middle Market  Investment Services  Real Estate Lending  Asset Management  Retail  Capital Markets  Home Equity  Venture Capital  Sales Finance  Consumer Finance  Home Mortgage  Commercial Finance  Commercial Mortgage  Insurance Premium Finance  Leasing  International  Insurance  Bank Card  Payment Solutions  Merchant  Payroll Processing  Supply Chain Management  Institutional Trust Services 6 Significant Accomplishments through 12/31/08  Superior Relative Performance  Fee Income 10.3%  Total Loans 8.2%  Total Deposits 6.4%  Effective Expense Control  Asset Quality Better Than Peers  Net New Transaction Accounts (94,000) 8 Significant Accomplishments through 12/31/08  Reduced Employee Turnover from 19.2% to 15.0%  5+ Households 34.4%  Online Banking +21% (3,004,620 Clients)  Opened 30 DeNovo locations  Successful advertising campaign (Best Bank In Town Since 1872)  Maintained superior service quality  Excellent Results in Bankcard and Merchant 9 Significant Accomplishments Successful Acquisitions:  Ott & Company  Ramsey Title Group  Burkey Risk Services  Savannah Reinsurance Underwriting Management LLC  Premier Benefits Group  UnionBanc Insurance Services, Inc.  Puckett, Sheetz & Hogan  Southern Risk Holdings, Inc.  Commercial Title Group  J. Rolfe Davis Insurance Agency  TapCo Underwriters, Inc.  Haven Trust Bank  Live Oak Capital Ltd. 10 Challenges and Opportunities  Residential Real Estate Downturn: Core Business for BB&T  Unprecedented Market Disruption  Return to Fundamental Banking 11 Financial Strength ($ in Billions Except for Per Share Information) (Period-end Balances): Total Assets $ Total Shareholders Equity $ BV Per Common Share $ Tangible Common Equity/Assets % Leverage Capital Ratio % Tier 1 Capital % Total Capital % Equity / Assets % 12 Earnings Power ($ in Millions Except Per Share Information) Year Ended December 31, 2008) Seven-Year Compound Growth Rate Interest income $ % Interest expense Net interest income Provision for credit losses Net interest income after provision credit losses Noninterest income Noninterest expense Income before income taxes Provision for income taxes Operating income Dividends on preferred stock 21 Operating earnings available to common shareholders Merger-related & other items 1 ) ) (4 ) Net income available to common shareholders $ % 1 Net of taxes Pre -tax pre-provision earnings had a 7 year CAGR of 10.1% 13 Originally Reported Increase 1 EPS EPS % )% 1 Operating 14 Generating Fee Income and Operating Efficiency 1 For the Period Ended National 2 Peers Noninterest Income/ Net Revenue (T/E) % Cash Basis Efficiency Ratio % Operating Leverage )% )% )% % % )% 1 Operating 2 National Peers: CMA, FITB, HBAN, KEY, M&T, M&I, PNC, BPOP, RF, STI, USB and Zions 15 Credit Quality National* Peers Net Charge-offs/ Average Loans % Net Charge-offs without Specialized Lending % n/a Nonperforming Assets/ Total Assets % * National Peers: CMA, FITB, HBAN, KEY, M&T, M&I, PNC, BPOP, RF, STI, USB and Zions 16 Total Assets 15 year growth trend As originally reported 15-year compound annual growth rate 20.6% 17 Operating Earnings As Originally Reported 15 year growth trend As originally reported 15-year compound annual growth rate 19.2% 18 Pre-Tax Pre- Provision Operating Earnings Earnings Power 15 year growth trend As originally reported 15-year compound annual growth rate 22.4% 19 Relative Financial Performance National BB&T Peers 2 Earnings Per Share Growth 1 )% )% CB ROA % )% CB ROE % )% Non Performing Assets / Total Assets 1 % % 1 GAAP 2 National Peers: CMA, FITB, HBAN, KEY, M&T, M&I, PNC, BPOP, RF, STI, USB and Zions 20 1 st Quarter Highlights March 31, 2009 Ü Underlying performance very strong  Net income $318 million; EPS $.48; beat market expectations  Net interest income $1.15 billion, up 12.7%  Continue to benefit from flight to quality  Commercial loans up 11.2%  Excellent low-cost client deposit growth  Client deposits increased 9.4%  Record mortgage banking originations ($7.4 billion) 21 1 st Quarter Highlights March 31, 2009 Ü Underlying performance very strong  Mortgage revenues up more than 200%  Improved operating efficiency  Cash efficiency improved 100 basis points from last year  Breaks through 50% at 49.8%, important milestone  Positive operating leverage  Earnings power up 12.6%, faster pace than last quarter 22 1 st Quarter Highlights March 31, 2009 Ü Financial Strength  Increased allowance for loan losses to $1.9 billion, or 1.94% of loans and leases; current quarter provision exceeded net charge-offs by $288 million  Industry leading capital  Tier 1 12.1%, TCE 5.7% 23 Recognitions  SBA: 2007 Export Lender of the Year  J.D. Powers Survey: Second Best Small Business Bank  J.D. Powers Survey: #1 Overall in Mortgage Servicing  J.D. Powers Survey: #1 Bank Prime Indirect Lender in Auto Dealer Satisfaction  Greenwich Excellence Award for Distinguished Service and Overall Satisfaction in Middle Market Banking  Informa Research: Ranked #1 for Branch Employee Customer Acquisition and Sales and Service Skills 24 Recognitions  Ranked by CRO as one of Americas 100 Best Corporate Citizens  BB&T Insurance Services Rated 1 st in Overall Productivity  BB&T Capital Markets: Best on Street Analysts  2007 and 2008 Import Factor of the Year: By Factors Chain International - Largest U.S. Import Factor in the World  ASTD BEST: #2 of Top 40 Learning Organizations  Ranked by Training Magazine #20 of Training Top 125 Awards 25 Recognitions  Ranked by Luxury Brand Index #1 Regional Bank for Wealth Management  Ranked by 401kExchange #1 in Client Service ($1-$10 million)  Best Practices Award  Only one of five companies  Scott & Stringfellow/Special Opportunities and Equity Income: Ranked in top 1% for performance by PSN/Informa and Morningstar  Ranked Worlds Safest Banks in Global Finance top 50  top 5 in US 26 Recognitions  John Allison  Top 4 Finalist Morningstar 2008 CEO of the year  John Allison  NC Chamber Corning Award for Distinguished Citizenship  John Allison  Won Best CEO from Motley Fool for 2008 27 Total Compound Annual Return to Shareholders December 31, 2008 BB&T S&P 500 National Peers* 1 Year -4.6
